     Case 8:19-cr-00061-JVS Document 802 Filed 09/01/21 Page 1 of 2 Page ID #:17637




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       ORDER
11                      v.
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14

15

16

17         Good cause having been shown, it is ordered that the defendant’s opening brief
18   regarding whether the mistrial and the government’s associated conduct as alleged by the
19   defendant should result in the government being precluded from re-trying the defendant
20   shall be filed by September 17, 2021; the government shall file its opposition by
21   September 24, 2021; and the defendant shall file his reply brief by September 29, 2021.
22   The hearing on the motion shall be held on October 4, 2021 at 9:00 a.m. If the Privilege
23   Review Team has not produced the additional Tabs data by September 3, 2021, the
24
     //
25

26   //
27

28
     Case 8:19-cr-00061-JVS Document 802 Filed 09/01/21 Page 2 of 2 Page ID #:17638




 1         defendant is permitted to seek to modify this schedule by way of an ex parte
 2   application to the Court.
 3

 4

 5         So ordered.
 6

 7   Dated: September 1, 2021                    _______________________________
 8                                               Hon. James V. Selna
 9                                               U.S. District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
